May 22, 2009


Mr. Adam Warren Aston
Assistant Solicitor General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548


Mr. Thomas F. Nye
Vidaurri, Lyde, Gault & Quintana, L.L.P.
717 Everhart, Suite A
Corpus Christi, TX 78411
Mr. Michael Brett Anthony
Anthony Peterson & Purnell LLP
500 North Water Street, Suite 1010
Corpus Christi, TX 78471

RE:   Case Number:  07-1013
      Court of Appeals Number:  04-06-00583-CV
      Trial Court Number:  04-02-42222

Style:      TEXAS DEPARTMENT OF TRANSPORTATION
      v.
      STEPHANIE GUTIERREZ AND RONNIE GUTIERREZ

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle|
|   |                   |
|   |Mr.  R.  David     |
|   |Guerrero           |